DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed May 24, 2021 has been entered.  Claim 1 has been amended as requested.  Claims 15-34 have been cancelled and new claims 35-54 have been added.  Thus, the pending claims are 1-14 and 35-54.  


Double Patenting
The provisional double patenting rejection of the pending claims over claims of copending Application No. 14/896,790, as set forth in section 6 of the last Office action (Non-Final Rejection mailed February 22, 2021), is hereby withdrawn in view of the abandonment of the copending application.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 54 recites the limitation “The device according to claim 52” in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note the device is not recited until claim 53.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, 35-43, and 51-54 are rejected under 35 U.S.C. 103 as being obvious over EP 1705292 issued to Bodewes et al. in view of US 2005/0022919 issued to Shail et al., WO 95/03447 issued to Graafland et al, GB 1526800 issued to Abe et al., and US 2013/0240117 issued to Reutelingsperger et al.
Bodewes discloses an artificial turf (i.e., a pile textile product) comprising strands of fibers (i.e., yarns) tufted through a carrier (i.e., first sheet or primary backing), wherein the underside of the carrier has strands connected between the tufts (i.e., backstitches) (abstract and 
The thermoplastic fibers of the tufts may be polyester, polyamide, polypropylene, polyethylene, or combinations thereof (section [0018]).  The carrier may also be made of a thermoplastic material such as polyethylene or polyester, to enhance the fusing of the tuft fibers to the carrier (section [0021]).  Note polyamides and polyesters can be obtained by a polycondensation reaction and/or a step-growth polymerization method.  The supporting layer may be a felt, rubber, or latex material, or preferably a foamed polyethylene layer, glued or fused to the carrier (sections [0022] and [0023]).  Note any self-supported sheet functioning as the supporting layer will necessarily possess at least some degree of dimensional stability.  While flame laminating is the preferred method of fusing the supporting layer to the carrier, other gluing means (i.e., secondary adhesive) may be employed at a later stage (section [0025]).  The artificial turf may be provided in strips (i.e., broadloom form) or tile form (section [0024]).  
In one embodiment, the backstitches are fused without appreciable plastic deformation by means of a heated pressure roller and two counter pressure rollers (sections [0029] and [0030] and Figure 4A).  In another embodiment, the backstitches are flattened and fused by heating the fibers of the backstitches to above their melting point and passing through the nip of two rollers (i.e., calendering process) (sections [0031] and [0032] and Figure 4B).  The heated fibers are 
Note artificial turfs are considered in the art to be a subset of carpeting materials, which can be provided in broadloom, tile, and floor mat configurations. Additionally, note the tufted strands of fibers correlate to applicant’s first fastener, the fused backstitches correlate to applicant’s second fastener, and the glue or secondary adhesive correlates to applicant’s third fastener. Thus, Bodewes teaches the textile product of independent claim 37 and dependent claims 38-41 and 43 with the exceptions (a) the glue or secondary adhesive is a polymeric hot melt adhesive composition having a polymer P in an amount of at least 50% by weight, (b) the hot melt adhesive has a viscosity of less than 500 Pa.s at 150°C, preferably 12-500 Pa.s, (c) the yarns are fused with heat and/or pressure by a mechanical force in a direction parallel to the surface of the first sheet (i.e., primary backing), and (d) a tuft bind strength of at least 20 N.
Regarding exception (a), Bodewes fails to teach or suggest suitable materials for the secondary glue.  As such, one must look to the prior art for guidance, wherein one would find the use of hot melt adhesives as secondary glues in carpeting is well known in the art.  For example, Shail discloses a method of making a carpet comprising tufting a yarn into a primary backing, applying a first melted coating composition onto the backside thereof, applying a second melted coating onto the first coating, and pressing a secondary backing onto the second coating (abstract and section [0008]).  The first coating composition may include a tackifying resin and a hot melt 
Preferably, the first adhesive composition (i.e., precoat) consists entirely or substantially entirely of a tackifying resin or it may blended with a hot melt adhesive, but in an amount greater than that of said hot melt adhesive (section [0016]). Shail states, “Conversely, if the blend of tackifying resin and hot melt adhesive is employed as the second adhesive composition, the amount of tackifying resin is less than that of the hot melt adhesive” (i.e., polymer of hot melt adhesive is present in an amount of more than 50%) (section [0016]).  In one embodiment, the second coating composition comprises 20-80% of tackifying resin and 20-80% of hot melt adhesive (section [0017]).  If a filler is also employed, the second coating composition comprises 10-70% of tackifying resin, 22-52% hot melt adhesive, and 8-38% of filler (section [0017]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hot melt adhesive for the secondary glue of Bodewes since, as evidenced by Shail, said hot melt adhesives are well known in the art as suitable secondary adhesives for bonding secondary backings to tufted primary backings to form carpets. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is rejected as being obvious over the cited prior art.
Regarding exception (b), while Shail teaches the inventive hot melt adhesive has reduced viscosity such that said adhesive is flowable when heated but, upon cooling, secures the carpet 
Specifically, Graafland discloses a hot melt carpet backing comprising a block copolymer composition (abstract and page 8, lines 18-26).  Graafland teaches the hot melt carpet backing compositions have an optimum melt viscosity of less than 500 Pa.s “at the usual processing temperatures in the range of 150-200°C,” preferably 0.5-100 Pa.s (page 8, lines 27-30).  Said hot melt may be applied as a first precoat layer with a melt viscosity of less than 20 Pa.s, preferably 0.5-15 Pa.s followed by a second backing layer of hot melt having a relatively higher melt viscosity (page 10, lines 13-22).  
Additionally, Abe discloses a hot melt adhesive composition having a melt viscosity of 50-50,000 poises (5-5,000 Pa.s) within a temperature range of 100-150°C (page 2, lines 37-38).  When said hot melt is employed as a carpet backing, said hot melt adhesive has a viscosity of 100-5,000 poises (10-500 Pa.s) at 130°C (page 2, lines 63-65).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hot melt adhesive having a viscosity as claimed (i.e., 12-500 Pa.s) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Additionally, optimization of the viscosity of hot melt adhesive is dependent upon the particular carpet application and determination thereof would have been within the level of ordinary skill in 
Regarding exception (c), which limits the yarns to being fused by heat and/or pressure, by a mechanical force in a direction parallel to the surface of the first sheet (i.e., primary backing), it is noted that Bodewes does teach fusion of the backstitched yarns by heat and pressure, but not specifically by a mechanical force in a direction parallel to the surface.  However, the use of such parallel mechanical force is known in the art of carpets.  For example, Reutelingsperger discloses a method for making a textile product comprising the steps of providing an intermediate product formed by a backing (i.e., applicant’s first sheet) having a front surface and a back surface, and yarns applied into the backing, the yarns extending from the front surface of the backing material, feeding the intermediate product along a body having a heated surface, the back surface being pressed against the heated surface, to at least partly melt the yarns present in the intermediate product to form the textile product (abstract). The part of the back surface that is pressed against the heated surface has a relative speed with respect to the heated surface, which provides additional mechanical force to spread and flatten the molten material of the yarns (sections [0009] and [0057]) in a direction parallel to the surface of the backing.  Such a process produces a second intermediate product having a smooth flat backing (i.e., a calendered back surface) (sections [0009], [0011], [0027], and [0075]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impart a mechanical force in a direction parallel to the tufted primary backing of Bodewes in order to facilitate spreading of the molten yarns to provide an enhanced bond of the tufted yarns.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (c) is rejected over the cited prior art.  

Regarding claim 42, Bodewes teaches the tufted fibers may be polyester, polyamide, polypropylene, polyethylene, or combinations thereof, while the carrier may be polyethylene or polyester.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select appropriate polymers such as nylon fibers and a polyester carrier to provide the artificial turf.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such selection of polymers would have yielded predictable results to the skilled artisan.  Thus, claim 42 is rejected as being obvious over the prior art.  
Regarding claims 51 and 52, carpeting is typically fastened to a flooring to be covered to prevent movement thereof during use.  Even artificial turf carpeting, especially when employed indoors (e.g., indoor stadium, indoor patio, etc.) would conventionally be fastened to a flooring surface.  Hence, it would have been readily obvious to one of ordinary skill in the art before the 
Regarding claims 53 and 54, while the cited prior art does not explicitly teach a device comprising a head to apply hot melt adhesive, the claim is rejected along with parent claim 15 in that application of a hot melt adhesive would necessitate some form of head or die to spray or extrude the molten thermoplastic adhesive onto the primary or second backing.  Use of such a device would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and would have yielded predictable results to the skilled artisan.  Hence, claims 53 and 54 are rejected.  
Regarding method claims 1, 3, 4, 8-14, and 35, the combined references of Bodewes, Shail, Graafland, Abe, and Reutelingsperger teach or suggest the method limitations of said claims as discussed above.  Thus, claims 1, 3, 4, 8-14, and 35 are also rejected over the cited prior art for the reasons set forth above.  
With respect to claim 2, Bodewes teaches the limitations thereof, with the exception that step (d) imparts a mechanical force by feeding the first sheet onto the heated surface at a speed different than the speed of the heated surface.  However, applying heat to the backloops by feeding the tufted primary backing (i.e., second surface of first sheet) onto a heated surface at a different speed than the speed of the heated surface is known in the art.  For example, as set forth above, the Reutelingsperger method for making a textile product includes the step of feeding the intermediate product along a body having a heated surface, the back surface being pressed against the heated surface, to at least partly melt the yarns present in the intermediate product to form the textile product (abstract). The part of the back surface that is pressed against the heated 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fusing process of Bodewes with the heated surface of Reutelingsperger, wherein the tufted primary backing is fed at a speed different than the heated surface, in order to facilitate the spreading and flattening of the backstitches, thereby forming a homogenous calendered coating.  Such a substitution of one method for another method that achieves the same goal would have yielded predictable results to the skilled artisan.  Therefore, claim 2 is also rejected as being obvious over the cited prior art.  
Regarding claim 36, said claim limits the method of claim 2, wherein the heated surface is a heated roller and wherein step (d) comprises contacting the first sheet with a pressure roller operating at a speed different than the heated roller.  While the Reutelingsperger invention employs a doctor blade instead of heated rollers, the reference teaches such pressure rollers are conventional in the art and provide several advantages, including a smooth mechanical impact on the textile product (section [0020]).  Thus, while the Reutelingsperger invention prefers the advantages of a blade over pressure rollers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a pressure roller since such use is well-known in the art as providing satisfactory results for the intended method.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Therefore, claim 36 is also rejected as being obvious over the cited prior art.  
Claims 45 and 46 are rejected under 35 U.S.C. 103 as being obvious over EP 1705292 issued to Bodewes et al. in view of US 2005/0022919 issued to Shail et al., WO 95/03447 issued to Graafland et al, GB 1526800 issued to Abe et al., and US 2013/0240117 issued to Reutelingsperger et al., as applied to claim 37 above, and in further view of EP 747525 issued to Sferrazza.
Regarding claims 45 and 46, which is drawn to a method of recycling a used textile product according to claim 37 by heating the hot melt adhesive to allow the first and second sheets to deconnect for reuse, Bodewes, Shail, Graafland, Abe, and Reutelingsperger fail to teach such a method of recycling.  However, said recycling method is known in the art.  For example, Sferrazza teaches a method of recycling carpet by heating the carpet to a temperature sufficient to soften the hot melt adhesive layer and separating the tufted primary backing from the secondary backing (col. 3, lines 22-27).  The separated materials may be recycled by known techniques such as cutting and pelletizing (i.e., melting into recycled polymeric resin) or by depolymerization (col. 3, line 54-col. 4, line 1).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recycle the carpet of the cited prior art by such a known method.  Said method of recycling would have 
Claims 5-7, 44, and 47-50 are rejected under 35 U.S.C. 103 as being obvious over EP 1705292 issued to Bodewes et al. in view of US 2005/0022919 issued to Shail et al., WO 95/03447 issued to Graafland et al, GB 1526800 issued to Abe et al., and US 2013/0240117 issued to Reutelingsperger et al., as applied to claim 1 above, and in further view of US 5,538,776 issued to Corbin et al.	
Regarding claims 47 and 48, which are drawn to a method of recycling a used textile product according to claim 37 by melting the textile product as a whole and reusing the obtained polymer without a separation step between melting and reusing, Bodewes, Shail, Graafland, Abe, and Reutelingsperger fail to teach such a method of recycling.  However, said recycling method is known in the art.  
For example, Corbin teaches a thermoplastic tufted carpet comprising a primary backing having yarns tufted therethrough, a secondary backing, and a thermoplastic polyester hot melt adhesive bonding the tufted primary backing to the secondary backing (abstract).  The Corbin carpet may comprise all polyester components for ease in recycling (col. 6, lines 12-24).  A preferred polyester hot melt adhesive is a chemically modified poly(butylene terephthalate) (col. 3, lines 16-19), which is known to be synthesized by a polycondensation reaction of terephthalic acid with 1,4-butanediol. The hot melt adhesive is preferably applied in sheet form but may also be applied in other forms, such as powder, spray (i.e., necessarily in fluid form), foam, etc. (col. 3, lines 1-9).  The backing fabrics and the hot melt adhesive are heated at a temperature sufficient to activate the hot melt adhesive without damaging (i.e., melting or loss of orientation) the tufted primary backing or secondary backing (i.e., the hot melt adhesive had a melting point 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recycle the carpet of the cited prior art by such a known method.  Said method of recycling would have yielded predictable results to the skilled artisan.  Therefore, claims 47 and 48 are rejected as being obvious over the cited prior art.	
Claims 49 and 50 are also rejected over the cited prior art since Bodewes teaches the tufted fibers and carrier may be polyester and since Corbin teaches the use of all polyester components.  Note said polyesters are polycondensate polymers (i.e., formed by polycondensation reactions).  Hence, claims 49 and 50 are rejected along with parent claim 47.  
Regarding claim 5, while the cited prior art does not explicitly teach a step of calendering the backside of the tufted primary backing to a temperature above the melting temperature of the hot melt adhesive prior to application of said adhesive, the claim is held to be obvious over the cited prior art.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the tufted primary backing to a temperature above the melting temperature of the adhesive in order to activate said hot melt adhesive and to facilitate a bond therewith.  Note Corbin teaches heating both the backings and the hot melt adhesive to activate the adhesive.  Furthermore, it would have been obvious to 
Regarding claim 6, Corbin teaches the hot melt adhesive may have a thickness of about 5-20 mils (0.1-0.5 mm).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the hot melt adhesive in an amount of less than 1mm, as is taught by Corbin, in the invention suggested by Bodewes, Shail, Graafland, Abe, and Reutelingsperger.  Such a modification would have yielded predictable results to the skilled artisan (e.g., providing sufficient hot melt adhesive to bond the secondary backing to the tufted primary backing).  Hence, claim 6 is also rejected as being obvious over the cited prior art.  
Regarding claim 7, Corbin teaches the hot melt adhesive has a melting point lower than the melting point of the tufted yarns, primary backing, and secondary backing.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a hot melt adhesive having a lower melting temperature than the tufted yarns, primary backing, and secondary backing, as is taught by Corbin, in the invention suggested by Bodewes, Shail, Graafland, Abe, and Reutelingsperger.  Such a modification would have yielded predictable results to the skilled artisan (e.g., activation of the hot melt adhesive without thermally damaging the tufted primary backing and the secondary backing).  Hence, claim 7 is rejected as being obvious over the cited prior art.  



 Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are not found persuasive in view of the new prior art rejection set forth above.  However, the following comments are made with respect to applicant’s arguments against the cited references.
Regarding the Shail reference, applicant argues the first layer of adhesive that is applied directly to the back surface of the primary backing has a low amount of hot melt adhesive outside of the range claimed by applicant (Amendment, page 14, 2nd paragraph).  As such, applicant asserts that when one contemplates Shail as a whole, a skilled artisan would not choose an adhesive comprising at least 50% hot melt adhesive (Amendment, page 14, 1st paragraph – page 15, 3rd paragraph).  The examiner respectfully disagrees.  
rd paragraph and page 16, 2nd paragraph).  Hence, applicant’s argument is found unpersuasive and the above rejection stands.  
Applicant also traverses the prior art rejection based upon Bodewes and Reutelingsperger by arguing Bodewes teaches any distortion or deformation in a direction parallel to the surface of the first sheet is specifically to be avoided (Amendment, page 19, 1st and 2nd paragraphs).  Applicant argues Bodewes teaches applying forces exactly perpendicular to the sheet in order to avoid any distortion or deformation, while Reutelingsperger as a prerequisite must apply forces in parallel to the surface of the sheet (Amendment, paragraph spanning pages 19-20).  Thus, 
In response, the teachings of Bodewes regarding distortion or deformation are with respect to the pile tufts on the face of the carpet, not the backstitches of the tufts.  Additionally, Bodewes teaches how to prevent said distortion and deformation by using relatively high heat so that limited pressure can be employed and by providing a cooling roller along the tufted face (sections [0010] and [0011]).  The reference, while depicting perpendicular force in the figures, does not teach the direction of force must be perpendicular in order to prevent distortion or deformation.  Hence, contrary to applicant’s assertion, the combination of teachings do not necessarily have contradicting requirements and a skilled artisan would understand how to control the process variables of Reutelingsperger in order to prevent any deformation of the pile face according to Bodewes.  Therefore, applicant’s argument is found unpersuasive and the above rejections stand. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        July 27, 2021